Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 4/6/2020.  
Claim Objections
Claim 6 is objected to because of the following informalities:  the claim states that the vehicle comprises an aircraft, but as shown and described in the specification, the vehicle “is” an aircraft.  The claim should read “The system of claim 1, wherein the vehicle is an aircraft…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 are rejected under 35 U.S.C. . 102(a)(1) as being anticipated by  or, in the alternative, under 35 U.S.C. 103 as obvious over Warren (US 3,552,587).


A system comprising: a rack (bars 64) for carrying a payload disposed in a payload bay of a vehicle; a rack extension assembly (18/20) for affecting linear translation of the rack between a first position in which the rack is stowed within the payload bay (see at least col 2, lines 45-67) and a second position in which the rack is supported outside the payload bay (see fig 1); a payload actuator system (32) for selectively causing the rack extension assembly to move the rack between the first and second positions; a payload bay door in at least one of a port side of the vehicle and and a starboard side of the vehicle (see at least fig 1); and a door actuator system for selectively opening and closing the payload bay door (inherent to cargo aircraft as depicted in fig 1).
Alternatively, if one does not agree that an actuator system for the payload bay door is inherent to the aircraft of Warren, it would have been obvious to one of ordinary skill in the art at the time of filing to include an actuator system for raising and lowering the door without human physical exertion. 

Regarding claim 11, see the rejection of claim 1.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,136,121. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 13-14 of the patent contain the elements of present claims 1 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644